                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ROBERT DYKES,

       Plaintiff,                                    Case No. 18-cv-11528
                                                     Hon. Matthew F. Leitman
v.

BRYAN FULLER, et al.,

     Defendants.
__________________________________________________________________/
      ORDER SUSTAINING PLAINTIFF’S OBJECTION (ECF #23) TO
     MAGISTRATE JUDGE’S ORDER STRIKING SUR-REPLY (ECF #21)

       Plaintiff Robert Dykes is an inmate in the custody of the Michigan Department

of Corrections. Defendant Bryan Fuller is an employee of the Central Michigan

Correctional Facility where Dykes was previously incarcerated. In this action,

Dykes alleges, among other things, that Fuller violated his (Dykes’) civil rights. (See

Compl., ECF #1.)

       On February 11, 2019, Fuller moved for summary judgment on the basis that

Dykes failed to exhaust his administrative remedies. (See Mot., ECF #12.) Dykes

responded to the motion on February 22, 2019 (see Resp. Br., ECF #16), and Fuller

filed a reply brief on March 1, 2019. (See Reply Br., ECF #17.) On March 14, 2019,

Dykes filed a two-page sur-reply in which he argued that Fuller had raised a “new

argument in [Fuller’s] reply [brief].” (Sur-reply, ECF #20 at Pg. ID 220.) The


                                          1
 
Magistrate Judge struck the sur-reply on March 15, 2019, because sur-replies are not

allowed under the Court’s Local Rules. (See Order, ECF #21.)

      Dykes has now filed a timely objection to the Magistrate Judge’s order

striking the sur-reply. (See Objection, ECF #23.) The Court acknowledges that sur-

replies are generally not permitted in this Court. However, in this case, Dykes’ sur-

reply is short and focused on the discrete issue of whether Fuller improperly raised

a new argument in his reply brief. The Court believes that it would be appropriate

under these circumstances to allow Dykes to file his sur-reply.

      Accordingly, for the reasons stated above, Dykes’ objection to the Magistrate

Judge’s March 15, 2019, order striking Dykes’ sur-reply is SUSTAINED. The

Court further directs that that sur-reply be included in the Magistrate Judge’s

consideration of Fuller’s pending motion for summary judgment.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: May 6, 2019

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 6, 2019, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764

                                         2
 
